Citation Nr: 0313962	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  96-50 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The appellant had active military service from May 1951 to 
May 1954, and from August 1955 to January 1960.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  In April 1997, jurisdiction 
over the appellant's claims file was transferred from the 
VARO in Oakland to the VARO in Los Angeles.  In September 
1997, the appellant testified before a Hearing Officer at the 
VARO in Los Angeles.  

In a February 1999 decision, the Board remanded the 
appellant's claim back to the RO for additional procedural 
development.  In March 2000, jurisdiction over the 
appellant's claims file was transferred from the VARO in Los 
Angeles to the VARO in Waco, Texas.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.  

2.  The appellant's interstitial pulmonary fibrosis is 
related to asbestos exposure during active service.  


CONCLUSION OF LAW

A respiratory disorder was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Subsequent to the appellant's appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefits sought, further assistance is not required to 
assist the appellant in substantiating his claim.

Analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in the 
VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
7.21.  The guidelines provide that the latency period varies 
from 10 to 45 years between first exposure and development of 
the disease.  Also of significance is that an asbestos-
related disease can develop from brief exposure to asbestos 
or from being a bystander.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

These provisions are not substantive, but must be considered 
by the Board in adjudicating asbestos related claims.  
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).  

Factual Background

A review the appellant's service medical records does not 
reflect complaints or treatment for a respiratory disorder.  
The appellant's service personnel records reflect that he was 
stationed aboard the USS Columbus (CA-74) from November 1956 
to May 1958, and aboard the USS Bremerton (CA-130) from 
August 1958 until his separation from service in January 
1960.  The appellant's military occupational specialty was 
gunner's mate (GM).  In July 1995, the appellant filed a 
claim for service connection for a respiratory disorder.  He 
claimed that the disorder was due to radiation exposure while 
assigned to the U.S. Naval Station Kwajalein in the Marshall 
Islands.  

A chest X-ray, dated in May 1994, reflects an impression of 
moderate to severe interstitial changes with possible early 
honeycombing versus bronchiectasis.  

On VA examination in December 1997, the appellant reported 
that he had smoked from his early teens until 1968.  He also 
noted that since service he had been treated for recurrent 
bronchitis and also for pneumonia several times.  The 
examiner's impression was chronic pulmonary obstructive 
disease, etiology unknown.  It was noted that it was doubtful 
the appellant's respiratory disease was related to radiation 
exposure.  

A July 1998 treatment record notes a diagnosis of pulmonary 
fibrosis.  

A November 1998 chest X-ray reveals findings of 
fibroemphysematous lung disease, with interstitial or pleural 
miliary-sized calcifications scattered at the lung bases and 
at the periphery of both lungs.  

A December 1998 progress note reflects an assessment of 
interstitial lung disease, most likely interstitial pulmonary 
fibrosis, though gastroesophageal reflux disease might be 
playing a role.  The physician noted that there was no clear-
cut dust or asbestos exposure, and that the interstitial lung 
disease was unlikely secondary to radiation exposure.  

In December 1999, the appellant offered a new theory of 
entitlement for service connection for his respiratory 
disorder, claiming that he had been exposed to asbestos in 
service.  The appellant reported that while assigned to the 
USS Columbus, his job required him to work in the ship's 
armory caring for and painting ammunition magazines, as well 
as waterproofing canvas with asbestos containing materials.  
He also reported handling, cleaning, and checking asbestos 
insulated water valves.  Additionally, the appellant noted 
that he was assigned to paint, as well as remove old paint, 
from non-ventilated ammunition magazine areas.  The paint was 
removed by means of chipping, grinding and applying paint 
removers.  The appellant reported that the smell was so bad 
that one could hardly breathe, and that sailors were not 
issued any type of protective respiratory device.  While 
assigned to the USS Bremerton, the appellant again noted that 
he was responsible for dusting and cleaning many asbestos-
insulated pipes.  

A January 2000 treatment record notes the appellant's 
reported social history of being a retired groundskeeper who 
smoked 28 years less than one pack per day.  The physician 
also noted that the appellant was a former navy 
"shipworker."  The physician's diagnosis was pulmonary 
fibrosis secondary to possible occupational lung disease.  

In a January 2003 pulmonary clinic note, a treating VA 
physician reported that the appellant recalled asbestos 
exposure in the navy.  The physician noted, 

[The appellant] was in the gunnery/armory 
and responsible for paint 
removal/painting of the armory rooms 
which did have asbestos insulated pipes 
and asbestos in the paint itself.  I do 
believe that this may be sufficient 
exposure to explain his lung fibrosis, 
and suggested to patient that he may want 
to apply for compensation from the 
military for this.

The assessment was "stable IPF which may be related to his 
asbestos exposure in the military."

Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

There is no dispute that the veteran has a current 
disability, diagnosed as interstitial pulmonary fibrosis.

As noted above, VA has found that asbestos-related disease 
can develop from brief exposure to asbestos or as a 
bystander.  The use of asbestos lagging and insulation on 
navy ships has been well documented.  The appellant spent a 
number of years assigned to ships, in jobs that were 
consistent with exposure to asbestos.  The appellant's 
reported post-service occupational history does not reflect 
exposure to asbestos.  Thus, there is evidence of an in-
service injury consisting of exposure to asbestos.  

A VA pulmonary physician has considered the appellant's 
reported history and opined that such exposure could be 
sufficient to explain his lung fibrosis.  Although another 
physician opined that there was no clear history of asbestos 
exposure, it does not appear that the physician considered 
the veteran's entire history, or the guidance contained in 
VA's circulars and M21 provisions.  Further that physician 
did not contradict the conclusion that asbestos exposure 
could cause interstitial fibrosis.  He merely concluded that 
a history of such exposure had not been reported to him.  

Thus, the record reflects competent medical evidence of a 
current disability, namely interstitial pulmonary fibrosis.  
There is a competent medical opinion of a VA pulmonary 
physician that the appellant's claimed exposure to asbestos 
in service is sufficient to explain his lung fibrosis.  As 
such, in the Board's opinion, the medical evidence is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is warranted for the appellant's 
interstitial pulmonary fibrosis.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a respiratory disorder, 
namely interstitial pulmonary fibrosis, is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

